NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    15-10490

                Plaintiff-Appellee,             D.C. No. 4:15-cr-00647-FRZ

 v.
                                                MEMORANDUM*
JOHN JAY POWERS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Frank R. Zapata, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      John Jay Powers appeals from the district court’s judgment and challenges

the 33-month sentence imposed following his guilty-plea conviction for assault on

a federal officer, in violation of 18 U.S.C. § 111(a)(1), (b). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Powers contends that the district court procedurally erred by failing to

address adequately his arguments in favor of a lower sentence. We review for

plain error. See United States v. Blinkinsop, 606 F.3d 1110, 1114 (9th Cir. 2010).

The record reflects that the court considered the 18 U.S.C. § 3553(a) sentencing

factors and Powers’ arguments in mitigation, and adequately explained the within-

Guidelines sentence. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008)

(en banc) (an adequate explanation “communicates that the parties’ arguments

have been heard, and that a reasoned decision has been made”). Powers has not

demonstrated a reasonable probability that he would have received a different

sentence had the district court explicitly addressed each of his mitigating

arguments. See United States v. Dallman, 533 F.3d 755, 762 (9th Cir. 2008).

      Powers also argues that his sentence is substantively unreasonable in light of

various factors, including his serious mental illness, the length of the sentences he

is already serving, and the circumstances of the offense. We conclude that Powers’

33-month sentence, only 12 months of which will run consecutively to his

previously imposed sentence, is substantively reasonable in light of the section

3553(a) sentencing factors and the totality of the circumstances. See Blinkinsop,
606 F.3d at 1116.

      AFFIRMED.




                                          2                                      15-10490